JOHN R. GIBSON, Circuit Judge,
concurring.
I concur in the court’s opinion today but I write separately only because Chief Judge Lay has expressed his view that it is factually clear that the police officers lacked probable cause to arrest McIntosh for disorderly conduct. I read the record to demonstrate probable cause. Probable cause for an arrest simply requires that an officer have enough facts or circumstances to justify a prudent person in believing that an offense is about to be committed. Michigan v. DeFillippo, 443 U.S. 31, 37, 99 S.Ct. 2627, 2632, 61 L.Ed.2d 343, 349 (1979). *343Disorderly conduct is defined as disrupting or disturbing any lawful assembly or meeting of persons with the purpose to cause public inconvenience, annoyance or alarm or recklessly creating a risk thereof. Ark. Stat.Ann. § 41-2908 (Repl.1977).
The officers knew that McIntosh had established a pattern of disrupting previous meetings. When he came to the luncheon he was dressed in an uncharacteristic manner, and they had been informed that McIntosh had written a letter to the Governor stating that he intended to speak at the luncheon. When the chairman of the luncheon, Finch, approached McIntosh and told him that his ticket was purchased illegally and that he would not be permitted to enter and that his money would be refunded, McIntosh answered “I’ve got my ticket. I am going to enter.” He repeated the statement in response to Finch two or three times. At this time Sergeant Remold identified himself and told McIntosh that he was not being allowed into the private function and had been asked to leave and McIntosh told him “Fve got my ticket. I’m going in.” McIntosh refused a second and third request by Remold to leave. Remold stated that McIntosh became agitated and his voice was rising, although it did not get to the point of loud shouting. He stated that in his opinion the situation was approaching a point where it could get out of hand. He stated that McIntosh’s speech was that of not normal demeanor. McIntosh became very anxious and began speaking quickly. His voice rose from a normal conversation but it did not get to the point of loud shouting. Remold felt that McIntosh was going to lose control or could possibly lose control and told him that they were going to place him under arrest. He left with the officers in an orderly manner and the officers thanked him for doing so.
In my view this evidence is sufficient to satisfy the officers’ burden that they had probable cause for believing that an offense of disorderly conduct was about to be committed.